The plaintiff was convicted in the Police Court of Honolulu, in May last, of selling spirituous liquors to natives, and fined, two hundred dollars, or to be imprisoned. To avoid the imprisonment, he deposited in the hands of the defendant, who is Deputy Sheriff, the amount of his penalty, and took a receipt from Wood providing that the money should be restored to him provided the prosecution should fail to convict him of the charge on his appeal to the Supreme Court. The plaintiff alleged that he appeared at the ensuing term of the Supreme Court and was not convicted, and therefore that the defendant was bound to restore him the two hundred dollars with interest. In answer to this it was contended for the defendant that the plaintiff had neglected to take his appeal, as required by statute, and therefore that Hennessy could not be tried and convicted; that the plaintiff ought not to be allowed to avail himself of his own negligence and recover back his money. The Court charged the jury that if the plaintiff bad failed to comply with the statute in tailing his appeal, the fault was his own, and he ought not to recover. Verdict for the defendant.